Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Higashino U.S. Patent 5,481,119, and further in view of Kapitulnik U.S. Patent 5,219,826.

With regards to claim 1. Higashino teaches a programmable circuit, comprising: 
a superconducting component of alternating narrow and wide portions (as shown in Higashino figure 7, item 2 having wide and narrow portions), the (the wide portions at the end of item 2 are the input and output terminals); and 
control circuitry coupled to the narrow portions of the superconducting component (33a/33b/33c), the control circuitry configured to selectively transition the narrow portions between superconducting and non-superconducting states (33c interfaces with the narrow portion of 2), wherein: 
the superconducting component is formed on a first layer (2 is the superconducting layer); and 
the control circuitry is formed on a second layer distinct from the first layer (33a/33b/33c is a distinct layer that extends above item 2).
But does not teach superconducting component arranged in a multi-dimensional array of alternating narrow and wide portions.
However Kapitulnik does teach superconducting component arranged in a multi-dimensional array of alternating narrow and wide portions (see Kapitulnik col 6, lines 58 thru 65). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the design of superconductor logic circuitry to be connected as a logic circuit of Higashino with the array of junctions grown at one time on a substrate of Kapitulnik so that multiple devices can be simultaneously formed as opposed to the one-at-a-time approach inherent in the prior art to remove manufacturing time and cost (see Kapitulnik col 3, lines 6 thru 17 and col 6, lines 58 thru 65).

    PNG
    media_image1.png
    549
    523
    media_image1.png
    Greyscale


With regards to claim 10. Higashino teaches a programmable circuit, comprising: 
a configurable superconducting component having an input terminal, an output terminal (as shown in Higashino figure 7, item 2; the wide portions at the end of item 2 are the input and output terminals), and a gate terminal (item 2 narrow portion being the gate); and 
(33a/33b/33c), the control circuitry adapted to selectively adjust capacitance, inductance, or resistance of the superconducting component (see Higashino col 5, lines 8 thru 31), wherein: 
the superconducting component is formed on a first layer (2 is the superconducting layer); and 
the control circuitry is formed on a second layer distinct from the first layer (33a/33b/33c is a distinct layer that extends above item 2).
But does not teach a plurality of gate terminals.
However Kapitulnik does teach a plurality of gate terminals (see Kapitulnik col 6, lines 58 thru 65 which teaches an array of these elements having a plurality of gates). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the design of superconductor logic circuitry to be connected as a logic circuit of Higashino with the array of junctions grown at one time on a substrate of Kapitulnik so that multiple devices can be simultaneously formed as opposed to the one-at-a-time approach inherent in the prior art to remove manufacturing time and cost (see Kapitulnik col 3, lines 6 thru 17 and col 6, lines 58 thru 65).

With regards to claim 11. Higashino and Kapitulnik disclose the programmable circuit of claim 10, and Higashino and Kapitulnik  also teach wherein the configurable superconducting component comprises a multi-dimensional array of alternating narrow (see Kapitulnik col 6, lines 58 thru 65 which teaches an array of these elements having wide and narrow portions); and 
wherein the gate terminals correspond to respective narrow portions of the configurable superconducting component (see Higashino col 5, lines 8 thru 31 and as shown in figure 7 the narrow portion functions as the gate).

Claims 2 and 12-17 are rejected under 35 U.S.C. 103 as being obvious over Higashino U.S. Patent 5,481,119 and Kapitulnik U.S. Patent 5,219,826 as applied to claims 1 and 10-11 above, and further in view of Najafi U.S. Pub 2019/0109595.
The applied reference has a common applicant and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). The prior art Najafi U.S. Pub 2019/0109595 teaches a matrix of superconductive devices with coupled heat sources as taught in the instant application.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

With regards to claim 2. Higashino and Kapitulnik disclose the programmable circuit of claim 1, but do not teach wherein the control circuitry comprises heat sources coupled to respective narrow portions of the superconducting component; and 
wherein the control circuitry selectively transitions the narrow portions from the superconducting state to the non-superconducting state by selectively providing heat via the heat sources.
However Najafi also teaches wherein the control circuitry comprises heat sources coupled to respective narrow portions of the superconducting component (as shown in Najafi figure 8C, items 704-1 thru 704-8); and 
wherein the control circuitry selectively transitions the narrow portions from the superconducting state to the non-superconducting state by selectively providing heat via the heat sources (see Najafi para [0098]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the array of superconducting component with the undisclosed control process of Higashino and Kapitulnik with the individual control of heat sources of Najafi provide the ability to program the matrix to perform various logic functions (see Najafi para [0007]).

    PNG
    media_image2.png
    764
    529
    media_image2.png
    Greyscale


With regards to claim 12. Higashino and Kapitulnik disclose the programmable circuit of claim 11, but do not teach wherein the control circuitry is configured to concurrently activate a subset of the plurality of gate terminals so as to inhibit current flow from the input terminal to the output terminal.
However Najafi does teach wherein the control circuitry is configured to concurrently activate a subset of the plurality of gate terminals so as to inhibit current flow from the input terminal to the output terminal (see Najafi para [0098]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the array of superconducting component with the undisclosed control process of Higashino and Kapitulnik with the individual control of  (see Najafi para [0007]).

With regards to claim 13. Higashino, Kapitulnik, and Najafi disclose the programmable circuit of claim 12, and Najafi also teaches wherein the control circuitry is configured to selectively activate distinct subsets of the plurality of gate terminals to adjust a capacitance of the configurable superconducting component (see Najafi para [0094]).

With regards to claim 14. Higashino and Kapitulnik disclose the programmable circuit of claim 11, but do not teach wherein the control circuitry is configured to concurrently activate a subset of the plurality of gate terminals so as to increase a path length for current flowing from the input terminal to the output terminal.
However Najafi does teach wherein the control circuitry is configured to concurrently activate a subset of the plurality of gate terminals so as to increase a path length for current flowing from the input terminal to the output terminal (see Najafi para [0098]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the array of superconducting component with the undisclosed control process of Higashino and Kapitulnik with the individual control of heat sources of Najafi provide the ability to program the matrix to perform various logic functions (see Najafi para [0007]).

With regards to claim 15. Higashino, Kapitulnik, and Najafi disclose the programmable circuit of claim 14, and Najafi also teaches wherein the control circuitry is configured to selectively activate distinct subsets of the plurality of gate terminals to adjust an inductance of the configurable superconducting component (see Najafi para [0094]).

With regards to claim 16. Higashino and Kapitulnik disclose the programmable circuit of claim 10, but do not teach wherein the control circuitry is thermally- coupled to, and electrically-insulated from, the plurality of gate terminals.
However Najafi also teaches wherein the control circuitry is thermally- coupled to, and electrically-insulated from, the plurality of gate terminals (see Najafi para [0094]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the array of superconducting component with the undisclosed control process of Higashino and Kapitulnik with the individual control of heat sources of Najafi provide the ability to program the matrix to perform various logic functions (see Najafi para [0007]).

With regards to claim 17. Higashino and Kapitulnik disclose the programmable circuit of claim 10, but do not teach further comprising a current source coupled to the input terminal of the configurable superconducting component, the current source adapted to supply a bias current to the configurable superconducting component.
However Najafi also teaches further comprising a current source coupled to the input terminal of the configurable superconducting component (as shown in Najafi figure 8C, item 710), the current source adapted to supply a bias current to the configurable superconducting component (710 supplies bias current 802). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the array of superconducting component with the undisclosed control process of Higashino and Kapitulnik with the supply of the bias current of Najafi provide the ability to program the matrix to perform various logic functions (see Najafi para [0007]).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being obvious over Higashino U.S. Patent 5,481,119 and Kapitulnik U.S. Patent 5,219,826 as applied to claims 1 and 10 above, and further in view of Perez U.S. Patent 5,321,004.

With regards to claim 9. Higashino and Kapitulnik disclose the programmable circuit of claim 1, but do not teach wherein the control circuitry comprises piezoelectric sources coupled to respective narrow portions of the superconducting component; and 
wherein the control circuitry selectively transitions the narrow portions from the superconducting state to the non-superconducting state by selectively providing mechanical- strain via the piezoelectric sources.
However Perez does teach wherein the control circuitry comprises piezoelectric sources coupled to respective narrow portions of the superconducting component (as shown in figure 2, item 16 is coupled at narrow portion G); and 
wherein the control circuitry selectively transitions the narrow portions from the superconducting state to the non-superconducting state by selectively providing (see Perez col 5, lines 49 thru 57). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the array of superconducting component with the undisclosed control process of Higashino and Kapitulnik with the piezoelectric layer to control the superconductor of Perez provide the bending of the superconductor to provide the desired Josephson junction effect (see Perez col 2, lines 44 thru 64).

    PNG
    media_image3.png
    469
    484
    media_image3.png
    Greyscale


With regards to claim 18. Higashino and Kapitulnik disclose the programmable circuit of claim 10, but do not teach further comprising an output component coupled to the output terminal of the configurable superconducting component.
(as shown in Perez figure 5, item 38). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the superconducting circuit of Higashino and Kapitulnik with the sensing of the output of Perez provide the feedback to the piezoelectric control to keep the proper bend on the piezoelectric transducer (see Perez col 4, lines 31 thru 46).

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 3. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “a first resistor coupled between the gate terminal and a first set of heat sources, wherein the first set of heat sources are coupled to a first set of narrow portions of the superconducting component; and a second resistor coupled between the gate terminal and a second set of heat sources, wherein the second set of heat sources are coupled to a second set of narrow portions of the superconducting component, and wherein the second resistor has a higher resistance than the first resistor; and wherein transition of the first set or the second set of narrow portions from the superconducting state to the non-superconducting state prevents current flow from the input terminal to the output terminal”. Claim 4 is objected to based upon its dependency to claim 3.

With regards to claim 5. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “a first resistor coupled between the bias terminal and a second heat source, the second heat source thermally-coupled to a second narrow portion of the superconducting component; and a second resistor coupled between the bias terminal and a third heat source, the third heat source thermally-coupled to a third narrow portion of the superconducting component, the second resistor having a higher resistance than the first resistor”. Claim 6 is objected to based upon its dependency to claim 5.

With regards to claim 7. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “a first resistor coupled between the gate-in terminal and a first heat source, the first heat source thermally-coupled to a first narrow portion of the superconducting component; a second resistor coupled between the gate-in terminal and a second heat source, the second heat source thermally-coupled to a second narrow portion of the superconducting component, the second resistor having a higher resistance than the first resistor; and a third resistor coupled between the gate-in terminal and a third heat source, the third heat source thermally-coupled to a third narrow portion of the superconducting component, the third resistor having a higher resistance than the second resistor”. Claim 8 is objected to based upon its dependency to claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Najafi U.S. Pub 2021/0183767 – Superconducting matrix
Najafi U.S. Patent 10,573,800 – Superconducting matrix
Najafi U.S. Pub 2019/0148848 – Superconducting matrix
Najafi U.S. Pub 2019/0035999 – Superconducting matrix

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057. The examiner can normally be reached M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/KURTIS R BAHR/Examiner, Art Unit 2844